UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES ACT OF 1934 Commission File Number 1-12434 M/I HOMES, INC. (Exact name of registrant as specified in it charter) Ohio 31-1210837 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Easton Oval, Suite 500, Columbus, Ohio 43219 (Address of principal executive offices) (Zip Code) (614) 418-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common shares, par value $.01 per share:18,523,219 shares outstanding as of April 28, 2010 M/I HOMES, INC. FORM 10-Q TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION Item 1. M/I Homes, Inc. and Subsidiaries Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets March 31, 2010 (Unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 Unaudited Condensed Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Exhibit Index 46 2 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2009 (Dollars in thousands, except par values) (Unaudited) ASSETS: Cash $ $ Restricted cash Mortgage loans held for sale Inventory Property and equipment - net Investment in unconsolidated limited liability companies Income tax receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ Customer deposits Other liabilities Community development district obligations Obligation for consolidated inventory not owned - Note payable bank - financial services operations Note payable – other Senior notes – net of discount of $512 and $576, respectively, at March 31, 2010 and December 31, 2009 TOTAL LIABILITIES Commitments and contingencies - - SHAREHOLDERS’ EQUITY: Preferred shares – $.01 par value; authorized 2,000,000 shares; issued 4,000 shares Common shares – $.01 par value; authorized 38,000,000 shares; issued 22,101,723 shares at March 31, 2010 and December 31, 2009 Additional paid-in capital Retained earnings Treasury shares – at cost – 3,578,504 and 3,580,987 shares, respectively, at March 31, 2010 and December 31, 2009 ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (In thousands, except per share amounts) (Unaudited) (Unaudited) Revenue $ $ Costs, expenses and other loss: Land and housing Impairment of inventory and investment in unconsolidated limited liability companies General and administrative Selling Interest Other loss - Total costs, expenses and other loss Loss before income taxes ) ) (Benefit) provision for income taxes ) Net loss $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 4 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Three Months Ended March 31, 2010 (Unaudited) Preferred Shares Common Shares Additional Total Shares Shares Paid-in Retained Treasury Shareholders’ (Dollars in thousands, except shares) Outstanding Amount Outstanding Amount Capital Earnings Shares Equity Balance at December 31, 2009 $ ) $ Net loss - ) - ) Income tax benefit from stock options and deferred compensation distributions - ) - - ) Stock options exercised - - 600 - (7 ) - 12 5 Stock-based compensation expense - Deferral of executive and director compensation - Executive and director deferred compensation distributions - - - ) - 37 - Balance at March 31, 2010 $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (In thousands) (Unaudited) (Unaudited) OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Inventory valuation adjustments and abandoned land transaction write-offs Impairment of investment in unconsolidated limited liability companies - Mortgage loan originations ) ) Proceeds from the sale of mortgage loans Fair value adjustment of mortgage loans held for sale ) Net loss from property disposals 6 Bad debt expense - 74 Depreciation Amortization of intangibles, debt discount and debt issue costs Stock-based compensation expense Deferred income tax benefit ) ) Deferred tax asset valuation allowance Income tax receivable Excess tax expense from stock-based payment arrangements 14 Equity in undistributed loss (income) of unconsolidated limited liability companies 4 ) Write-off of unamortized debt discount and financing costs - Change in assets and liabilities: Cash held in escrow ) Inventory ) Other assets Accounts payable Customer deposits Accrued compensation ) ) Other liabilities ) Net cash (used in) provided by operating activities ) INVESTING ACTIVITIES: Restricted cash ) ) Purchase of property and equipment ) ) Proceeds from the sale of property - Investment in unconsolidated limited liability companies ) ) Return of investment from unconsolidated limited liability companies 13 - Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds from (repayments of) bank borrowings - net ) Principal repayments of note-payable other and community development district bond obligations ) ) Debt issue costs - ) Payments on capital lease obligations - ) Proceeds from exercise of stock options 5 - Excess tax benefit from stock-based payment arrangements ) ) Net cash provided by (used in) financing activities 48 ) Net decrease in cash ) ) Cash balance at beginning of period Cash balance at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest – net of amount capitalized $ )
